DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cowe et al. US 5,671,362 in view of Reynolds et al. US 2011/0266337.
Cowe discloses a system comprising: 
(Re claim 1) “a shelving unit including a first pocket” (10 figure 2). “a first sensor associated with the first pocket and configured to obtain a first parameter indicative of a weight of the first pocket” (33 figure 2).; “a processor configured to execute instructions stored in a nontransitory computer-readable medium, wherein the instructions include: obtaining the first parameter indicative of the weight of the first pocket from the first sensor; determining the weight of the first pocket based on the first parameter; comparing the weight of the first pocket to a predetermined value” (figure 4, col 8 lines 31-39 ‘reorder points’). “generating a … order that includes a first request in response to the weight of the first pocket being below the predetermined value; and transmitting the … order to a computing system (abstract, figure 4, Col 17 lines 42-56).
Cowe does not disclose using their system for displaying and ordering paint chips.
Reynolds teaches the displaying of paint chips (abstract ‘paint color sample card’).
It would have been obvious to one skilled in the art to modify the system of Cowe to be able to display and order paint chips because it would allow for a larger market for Cowe and provide the benefit of automatically monitoring and ordering paint chips reducing the labor needed to maintain a paint chip display.
(Re claim 2) “transmitting the paint chip order to the computing system causes the computing system to order a plurality of paint chips” (Col 17 lines 42-56).
(Re claim 3) “wherein the shelving unit includes a second pocket, and wherein a second sensor is associated with the second pocket and is configured to obtain a second parameter indicative of a weight of the second pocket” (10 figure 1).
(Re claim 4) “obtaining the second parameter indicative of the weight of the second pocket from the second sensor; determining the weight of the second pocket based on the second parameter; comparing the weight of the second pocket to the predetermined value; and adding a second request to the paint chip order in response to the weight of the second pocket being below the predetermined value” (Col 17 lines 42-56, col 8 lines 31-39 ‘reorder points’).
(Re claim 5) “the first request of the paint chip order causes the computing system to order a first set of paint chips that correspond to the first pocket and the second request of the paint chip order causes the computing system to order a second set of paint chips that correspond to the second pocket” (abstract, Col 17 lines 42-56).
(Re claim 6) Cowe does not disclose the first set of paint chips are of a first color and the second set paint chips are of a second color.
Reynolds teaches that the first set of paint chips are of a first color and the second set paint chips are of a second color (abstract).	It would have been obvious to one skilled in the art modify the system of Cowe to include that the first set of paint chips are of a first color and the second set paint chips are of a second color because this provides more colors for a customer to choose from.
(Re claim 7) “the shelving unit includes a set of retaining panels that define the first pocket, and wherein the first sensor is disposed on a bottom surface of one of the set of retaining panels” (22,24,33, 20 figure 2).
Cowe discloses a method comprising: 
(Re claim 8) “obtaining, using a first sensor, a first parameter indicative of a weight of a first pocket of a shelving unit” (claim 4). “determining, using a processor, the weight of the first pocket from the first parameter, comparing, using the processor, the weight of the first pocket to a predetermined value; generating, using the processor, a … order that includes a first request in response to the weight of the first pocket being below the predetermined value; and transmitting, using the processor, the … order to a computing system” (abstract, figure 4, Col 17 lines 42-56).
Cowe does not disclose using their method for displaying and ordering paint chips.
Reynolds teaches the displaying of paint chips (abstract ‘paint color sample card’).
It would have been obvious to one skilled in the art to modify the method of Cowe to be able to display and order paint chips because it would allow for a larger market for Cowe and provide the benefit of automatically monitoring and ordering paint chips reducing the labor needed to maintain a paint chip display.
(Re claim 9) “the shelving unit includes a set of retaining panels that define the first pocket, and wherein the first sensor is disposed on a bottom surface of one of the set of retaining panels” (22,24,33, 20 figure 2).
(Re claim 10) “transmitting the paint chip order to the computing system causes the computing system to order a set of paint chips” (Col 17 lines 42-56).
(Re claim 11) “using a second sensor, a second parameter indicative of a weight of a second pocket of the shelving unit; determining, using the processor, the weight of the second pocket from the second parameter; comparing, using the processor, the weight of the second pocket to the predetermined value; and adding, using the processor, a second request to the paint chip order in response to the weight of the second pocket being below the predetermined value” (Col 17 lines 42-56, col 8 lines 31-39 ‘reorder points’).
(Re claim 12) “the first request of the paint chip order causes the computing system to order a first set of paint chips that correspond to the first pocket and the second request of the paint chip order causes the computing system to order a second set of paint chips that correspond to the second pocket” (abstract, Col 17 lines 42-56).
Cowe discloses a system comprising:
(Re claim 13) “a shelving unit including a plurality of pockets” (10 figure 1). “each pocket configured to hold associated …” (30 figure 2). ”a plurality of weight sensors, each weight sensor being installed in a corresponding pocket of the plurality of pockets and configured to determine a weight of any associated … held in the corresponding pocket” (32,33 figure 2). “a processor configured to execute instructions stored in a nontransitory computer-readable medium, the instructions including: receiving the weight sensed by each of the plurality of weight sensors; comparing the weight sensed by each of the plurality of weight sensors with a predetermined weight threshold; generating a … order in response to a weight from a particular weight sensor of the plurality of weight sensors being less than the predetermined weight threshold, the paint chip order indicating the associated … for the corresponding pocket within which the particular weight sensor is installed; and transmitting the paint chip order to a computing system” (abstract, figure 4, Col 17 lines 42-56).
Cowe does not disclose using their method for displaying and ordering paint chips.
Reynolds teaches the displaying of paint chips (abstract ‘paint color sample card’).
It would have been obvious to one skilled in the art to modify the method of Cowe to be able to display and order paint chips because it would allow for a larger market for Cowe and provide the benefit of automatically monitoring and ordering paint chips reducing the labor needed to maintain a paint chip display.
(Re claim 14) “transmitting the paint chip order to the computing system causes the computing system to generate an order for the associated paint chips” (Col 17 lines 42-56).
(Re claim 15) “each pocket of the plurality of pockets includes a set of retaining panels that define the pocket, and wherein the corresponding weight sensor for each pocket is disposed on a bottom surface of the set of retaining panels” (22,24,33, 20 figure 2).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655